                                                  Case 3:20-cv-04439-JSC Document 12 Filed 07/28/20 Page 1 of 2




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5      R. ANDRE KLEIN, derivatively on behalf
                                          of ORACLE CORPORATION and                             Lead Case No. 3:20-cv-04439-JSC
                                   6
                                          ORACLE AMERICA, INC.,
                                                                                                CONSENT OR DECLINATION
                                   7                                                            TO MAGISTRATE JUDGE
                                                                                 Plaintiff,     JURISDICTION
                                   8              v.
                                   9      LAWRENCE J. ELLISON, et al.
                                  10
                                                                             Defendants,
                                  11                          – and –
                                         ORACLE CORPORATION and ORACLE
                                  12     AMERICA, INC.,
Northern District of California




                                                                   Nominal Defendants.
 United States District Court




                                  13

                                  14   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                       or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                  15   jurisdiction in this matter. Sign this form below your selection.
                                  16
                                           ☒ Consent to Magistrate Judge Jurisdiction
                                  17
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  18   United States magistrate judge conduct all further proceedings in this case, including trial and
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  19
                                       United States Court of Appeals for the Ninth Circuit.
                                  20
                                               OR
                                  21
                                           ☐ Decline Magistrate Judge Jurisdiction
                                  22
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                  23
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                  24   be reassigned to a United States district judge.

                                  25    DATE: July 28, 2020                      NAME: Jordan Eth
                                                                                        Morrison & Foerster LLP
                                  26                                       COUNSEL FOR: Defendants Lawrence J. Ellison, Safra A.
                                  27
                                                                                        Catz, Jeffrey O. Henley, Jeffrey S. Berg,
                                                                                        Michael J. Boskin, Bruce R. Chizen, George
                                  28                                                    H. Conrades, Rona A. Fairhead, Renée J.
                                       Case 3:20-cv-04439-JSC Document 12 Filed 07/28/20 Page 2 of 2




                                                                        James, Charles (Wick) Moorman IV, Leon E.
                                   1
                                                                        Panetta, William G. Parrett, Naomi O.
                                   2                                    Seligman, and Vishal Sikka

                                   3                                                  /s/ Jordan Eth

                                   4                                                    Signature

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
